                     Case 2:17-cr-01311-DGC Document 53 Filed 03/19/19 Page 1 of 1


 ,AO 435                                Administrative Office of the United States Courts                             FOR COURT USE ONLY
 AZ Form (Rev . 10/2018)                                                                                              DUE DATE:
                                               TRANSCRIPT ORDER

l.NAME                                                                             2. PHONE NUMBER                    3,DATE
          Joseph W. Flees                                                                                                      03/19/2019
                                                                                      314-725-7777
4.FIRM NAME
                 Frank, Juengel, & Radefeld, Attorneys at Law, P.C.
s.MAILING ADDRESS                                                                  6.CITY                     7. STATE        8.ZIP CODE
                        7710 Carondelet Ave. #350                                              Clayton                      1
                                                                                                                  MO             63105
9.CASE NUMBER                 10· JUDGE                                                             DATES OF PROCEEDINGS
                             1          David G. Campbell
    2:17-CR-01311-DGC                                                              11. Januarv 31 2019        12. Januarv 31 2019
13.CASE NAME                                                                                       LOCATION OF PROCEEDINGS
    U.S. v. Anthony Espinoza Gonzales                                              14. Phoenix                1s.STATE Arizona
16. ORDER FOR
0   APPEAL                             liZI
                                  CRIMINAL                                         0 CRIMINAL JUSTICE ACT             0 BANKRUPTCY
0   NON-APPEAL                    CIVIL□                                           0 IN FORMA PAUPERIS                Ill OTHER (Specify)
                                                                                                                      Ft:Jf7,. �c ,,, �fd·(
I 7.TRANSCRIPT REQUESTED (Specify portion(s)and date(s)of proceeding(s)for which transcript isrequested.)
                                                                                                                                              f<,.....rfd'J'l
                                                                                                                      l�(t:-<.
             PORTIONS                                     DATEISl                                PORTIONIS)                       DATE/SJ
□   VOIR DIRE                                                                      0        TESTIMONY (Specify)
□   OPENING STATEMENT (Plaintiff)
□   OPENING STATEMENT (Defendant )
□   CLOSING ARGUMENT (Plaintiff)                                                   0        PRE-TRIAL PROCEEDING
□   CLOSING ARGUMENT (Defendant )
□   OPINION OF COURT
□   JURY INSTRUCTIONS                                                              liZI     OTHER (Specify)                 January 31, 2019
□   SENTENCING                                                                              Evidentiary Hearing
□   BAIL HEARING
IS.ORDER
                        ORIGINAL+ I             FIRST             #OF
                                                                                                                            ESTIMATED COSTS
                                                                                     DELIVERY INSTRUCTIONS
  CATEGORY            ( original to Court,      COPY           ADDITIONAL               (Check all that apply.)
                    CODY to orderinl! nnm,l                      COPIES
    30DAYS                    liZI                D
    14DAYS                    D                   □                                  □       PAPER COPY

7DAYS(expedited               □                   D                                  liZI    PDF (e-mail)                         $152.10
    3DAYS                     □                   D
    DAILY                     □                   D                                  □ ASCII (e-mail)
    HOURLY                    D                   □
  REALTIME                    □                   D                                E-MAIL ADDRESS
                                                                                    jflees@fjrdefense .com
CERTIFICATION (19. & 20.) By signing below, I certify that Iwill pay all charges
                       (deposit plus additional).
                                                                                    NOTE: IF ORDERING MORE THAN ONE FORMAT,
19. SIGNATURE
                   ��--                                                             THERE WILL BE AN ADDITIONAL CHARGE.
20.DA�ch 19, 2019
TRANSCRIPTTOBE PREPARED BY
                                                                                   ESTIMATE TOTAL

                                                                                   PROCESSED BY                          PHONE NUMBER
ORDER RECEIVED                                  DATE                BY

DEPOSIT PAID                                                                       DEPOSIT PAID

TRANSCRIPT ORDERED                                                                 TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                LESS DEPOSIT
ORDERING PARTY NOTIFIBD
                                                                                   TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                          TOTAL DUE


                    DISTRIBUTION:             COURT COPY            TRANSCRIPTION COPY                ORDER RECEIPT     ORDER COPY
